DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III (US 2019/0103766) in view of Kim (US 9,634,559) in view of Chen (US 2014/0253190).
Regarding claim 1, fig. 5 of Von Novak, III teaches a buck-boost DC-DC converter comprising: a voltage booster [515] configured to amplify an input voltage thereof; and a buck-boost converter [520] (par. 52) configured to boost and output an output power of the voltage booster. Von Novak, III does not teach where the voltage booster includes a plurality of charge pumps driven by a clock signal and connected in series with each other ('cascaded charge pumps'). However, fig. 12A of Kim teaches implementing a voltage booster with a plurality of charge pumps in series and driven by pairs of clocks. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump as taught in Kim for the purpose of utilizing a suitable and well-known type of charge pump design. Von Novak, III in 
Regarding claim 6, the combination as indicated above teaches wherein the clock signal outputted from an the LC resonant unit includes a pair of clocks having phases opposite to each other and wherein each of the plurality of charge pumps are Dickson charge pumps driven by the pair of clocks.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III in view of Kim in view of Chen in view of Song (US 2019/0311749).
Regarding claims 2 and 8, the combination as indicated above teaches the device except where the power input terminal of the first charge pump of the voltage booster is grounded. However, par. 105 of Song teaches a charge pump where the input is grounded. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the grounded input as taught in Song for the purpose of utilizing a suitable and well-known type of charge pump input. 
	
s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III in view of Kim in view of Chen in view of Oliva (US 2019/0238053).
Regarding claims 3 and 4, the combination as indicated above teaches the device except wherein the voltage booster further comprises a programmable wiring logic which is connected to an output of each of the charge pumps, and selectively connects the output of each of the charge pumps to one of an input terminal of a charge pump of a next-stage or the last output terminal, for each charge pump. However, par. 52 of Oliva teaches using switches S4, S8, S12, S16, S20, and S24 to control the number of active CP stages propagating to the output. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump switching control as taught in Oliva for the purpose of utilizing a suitable and well-known type of charge pump control. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III in view of Kim in view of Chen in view of Oliva in view of Perisetty (US 2007/0205824).
Regarding claim 5, the combination as indicated above teaches the device except wherein the voltage booster further comprises: a controllable voltage division unit configured to divide an output of the output adjustment unit into voltages at a rate set by the controller and output the divided voltages. However, fig. 9 of Perisetty teaches an adjustable voltage divider 60 at the output of charge pump 56. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the output divider as taught in . 
	
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III in view of Kim in view of Chen in view of Huang (US 2016/0118991).
Regarding claim 7, the combination as indicated above teaches the device except wherein the LC resonant unit comprises: -3-Docket No. SJ24.SKC001Application No. 17/097,230 Reply to Office Action of November 16, 2021 an LC resonant loop configured to output clocks having phases opposite to each other by resonance; a first pair of transistors, each of drains is connected to the LC resonant loop, each of gates is connected to a drain of the other transistor, and each of sources is connected to the input voltage; and a second transistor pair, each of drains is connected to the LC resonant loop, each of gates is connected to a drain of the other transistor, and each of sources is connected to a ground. However, fig. 9 of Huang teaches an LC resonant unit comprising an LC resonant loop [LC] configured to output clocks having phases opposite to each other by resonance; a first pair of transistors [M3,M4], each of drains is connected to the LC resonant loop, each of gates is connected to a drain of the other transistor, and each of sources is connected to the input voltage; and a second transistor pair [M1,M2], each of drains is connected to the LC resonant loop, each of gates is connected to a drain of the other transistor, and each of sources is connected to a ground. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the LC resonant unit as taught in Huang for the purpose of utilizing a suitable and well-known type of LC resonant unit design. 

	
9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III in view of Kim in view of Chen in view of Song in view of Oliva.
Regarding claim 9, the combination as indicated above teaches the device except wherein the voltage booster further comprises a programmable wiring logic which is connected to an output of each of the charge pumps, and selectively connects the output of each of the charge pumps to one of an input terminal of a charge pump of a next-stage or the last output terminal, for each charge pump. However, par. 52 of Oliva teaches using switches S4, S8, S12, S16, S20, and S24 to control the number of active CP stages propagating to the output. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the charge pump switching control as taught in Oliva for the purpose of utilizing a suitable and well-known type of charge pump control. 

	
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896